                                              Case 5:20-cv-05488-NC Document 11 Filed 08/24/20 Page 1 of 1




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                              NORTHERN DISTRICT OF CALIFORNIA

                                   4                                          SAN JOSE DIVISION

                                   5

                                   6     IN RE GOOGLE ASSISTANT PRIVACY                     Case No. 19-cv-04286-BLF
                                         LITIGATION
                                   7

                                   8
                                                                                            Case No. 20-cv-05488-NC
                                         EDWARD BREKHUS and JON
                                   9     HERNANDEZ, on behalf of themselves and
                                         those similarly situated,                          ORDER RELATING CASES; AND
                                  10
                                                                                            ORDER TO SHOW CAUSE WHY
                                                         Plaintiffs,                        RELATED CASES SHOULD NOT BE
                                  11
                                                                                            CONSOLIDATED
                                         v.
                                  12
Northern District of California
 United States District Court




                                         GOOGLE LLC and ALPHABET, INC.,
                                  13
                                                         Defendants.
                                  14

                                  15            On August 17, 2020, the plaintiffs in Brekhus et al. v. Google LLC et al., Case No. 5:20-
                                  16   cv-05488-NMC (“Brekhus”), filed an administrative motion to consider whether Brekhus should
                                  17   be related to In re Google Assistant Privacy Litigation, Case No. 19-cv-04286-BLF (“In re
                                  18   Google”). The plaintiffs in In re Google, as well as Defendants Google LLC and Alphabet, Inc.,
                                  19   have filed responses in support of the administrative motion. The Court agrees with the parties
                                  20   that Brekhus and In re Google ARE RELATED within the meaning of Civil Local Rule 3-12(a).
                                  21   Accordingly, the Clerk SHALL reassign the Brekhus action to the undersigned judge.
                                  22            The parties are ORDERED TO SHOW CAUSE, in writing and on or before September 4,
                                  23   2020, why Brekhus and In re Google should not be consolidated.
                                  24            IT IS SO ORDERED.
                                  25

                                  26   Dated: August 24, 2020
                                  27                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
